Citation Nr: 1543049	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-27 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (claimed as a prostate condition), including as due to exposure to herbicides.  

2.  Entitlement to service connection for a head injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a video conference hearing before the Board in July 2015.  

The Board notes that additional VA and private treatment reports as well as VA examinations and lay evidence was submitted after the September 2012 statement of the case.  One internet article was submitted with a waiver of review by the Agency of Original (AOJ) jurisdiction and another internet article submitted is unrelated to the issue decided herein.  Additionally, the private treatment reports are unrelated to the issue decided herein.  The VA treatment reports reflect a past medical history of benign prostatic hypertrophy; a fact which was noted in the statement of the case.  The lay statements submitted after the statement of the case are also unrelated to the issue decided herein with the exception of a statement from the Veteran's spouse dated in August 2014 which noted that the Veteran had excessive thirst, hunger, and urination as well as erectile dysfunction.  However, the statement did not specifically link these symptoms to any disorder.  As such, the Veteran is not prejudiced by the Board's adjudication of the issue decided herein.  

The issue of entitlement to service connection for a head injury being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's benign prostatic hypertrophy is not attributable to his active military service, including his presumed exposure to herbicides therein.


CONCLUSION OF LAW

Criteria for service connection for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment reports, and private treatment records have been obtained. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

While a VA medical opinion was not provided in this case with regard to the issue decided herein, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated in his notice of disagreement that he has suffered from the side effects of Agent Orange.  He did not report any prostate disability during service nor did he report any continuity of symptomatology of a prostate disability since service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



II.  Service Connection

For historical purposes, the Veteran submitted a claim of entitlement to service connection for a prostate condition in April 2011.  The Veteran's claim for service connection for benign prostatic hypertrophy was denied in a July 2011 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are not applicable.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  Of note, benign prostatic hypertrophy is not a disease that is presumed to have been caused by herbicide exposure.

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran claims that he has a prostate condition related to service, including exposure to herbicides.

The Veteran's DD-214 reflects that he served in the Republic of Vietnam for the period from August 1970 to August 1971.  

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran's January 1970 entrance examination revealed a normal clinical evaluation of the genitourinary system.  The Veteran denied frequent or painful urination on a report of medical history form prepared in conjunction with the examination.  The records do not reflect any reference to complaints, findings, or treatment for a prostate disability.  A March 1970 flying examination revealed a normal clinical evaluation of the genitourinary system and the Veteran once again denied frequent or painful urination on a report of medical history form prepared in conjunction with the examination.  The Veteran's January 1972 separation examination reflects a normal clinical evaluation of the genitourinary system.

VA treatment reports reflect that the Veteran underwent an Agent Orange registry examination in December 2002.  He reported frequent urination for thirty years.  He indicated that he had undergone a prostate examination "in the last few years" and was told his prostate was "hard."  He was treated with antibiotics and Flomax and recheck was reported to be "okay."  He reported dribbling as well as frequency in recent months.  Physical examination revealed that the prostate was slightly enlarged.  The Veteran was diagnosed with benign prostatic hypertrophy.  The treatment records indicate that the Veteran underwent a prostate needle biopsy for prostatic asymmetry in May 2007 which was negative.  He was treated noted to have benign prostatic hypertrophy with lower urinary tract symptoms improving on beta blockers.  

At the July 2015 video conference hearing, the Veteran testified that he had been dealing with an enlarged prostate since 1995.  He indicated that he was worried it was prostate cancer but he had no confirmed diagnosis of prostate cancer.  He reported that he continued to have his prostate checked yearly at VA and he was unsure when he last underwent a needle biopsy of the prostate.  He noted that he was treated for his prostate condition with Flomax prescribed by a private physician in the late 1990s but he had to discontinue that medication due to the side effects of the medication.  He testified that he began treatment at VA in the early 2000s and was no longer on any medication for his prostate condition.  The Veteran reported that he believed that he had erectile dysfunction and excessive urination due to his prostate condition.  He testified that no physician had specifically linked his benign prostatic hypertrophy to his exposure to herbicides.   

The Board finds that the competent evidence does not show a relationship between any current prostate disability, diagnosed as benign prostatic hypertrophy, and the Veteran's period of military service. 

As an initial matter, the Board notes that the Veteran served in the Republic of Vietnam during the time period in which exposure to herbicides is presumed.  However, benign prostatic hypertrophy is not a disability for which presumptive service connection may be granted.  However, the Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs do not reflect any complaints, findings, or treatment for any diagnosed prostate disability or any symptoms of a prostate disability.  The Board acknowledges that the Veteran has been diagnosed with benign prostatic hypertrophy post-service.  However, there is no medical or lay evidence suggesting that any prostate disability began during service or is otherwise related to the Veteran's period of active military duty.  Moreover, the Veteran indicated that he had not been treated for any prostate disability until the 1990s, many decades after his separation from service and the post service treatment records do not reflect a diagnosis of benign prostatic hypertrophy until 2002.  Consequently, entitlement to service connection for benign prostatic hypertrophy is denied.

Although the Veteran contends that he has a prostrate disability related to his active service, specifically to exposure to herbicides in service, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the benign prostatic hypertrophy because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the lay statements regarding the Veteran's benign prostatic hypertrophy being related to service and his exposure to herbicides in service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for benign prostatic hypertrophy, and the claim is denied. 


ORDER

Service connection for benign prostatic hypertrophy (claimed as a prostate condition), including as due to exposure to herbicides, is denied.  


REMAND

The Veteran's STRs are negative for any complaints, findings, or treatment for a head injury or any residuals of a head injury, and the Veteran's post service treatment reports do not reflect any complaints, findings, or treatments for headaches or any residuals of a head injury.  

However, at the July 2015 video conference hearing, the Veteran testified that he sustained a head injury during a mortar attack in Vietnam.  He indicated that he sought treatment for the injury and received stitches.  He reported that he has a scar from the injury and reported having experienced headaches since the head injury in service.  

Here, the Veteran was not provided an examination to determine whether he has any residual disability from his in-service head injury.  This should be done.
 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should obtain a complete medical history from the Veteran.  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a residual disability (such as a headache disorder) as a result of his head injury in service.  A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did).

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


